MR. COMMISSIONER JACKSON
prepared the opinion for the court.
Fred Shaffroth sued “The Tribune,” a Great Falls newspaper, for libel, alleging the libelous matter to be as follows:
“He Pleads Guilty to Grand Larceny.
“Fred Shaffroth Admits Theft of Piece of Machinery from Great Northern.
“George Shaffroth is now awaiting sentence for grand larceny, to which charge he yesterday entered a plea of guilty in the district court before Judge H. H. Ewing. Shaffroth was arraigned upon an information which charged him with the theft on Nov. 10 of an Avery Tractor magneto, valued at $90, *17the property of the Avery Company, which was taken from the possession of the Great Northern Railway. He appeared without counsel and waiving all his rights to time he entered a plea of guilty and was remanded to the custody of the sheriff to be brought up later for sentence.”
To the amended complaint the trial court sustained a general demurrer, and some time thereafter rendered judgment for the defendant, plaintiff standing on the amended complaint. From the judgment plaintiff appeals. The error predicated will be disposed of in an analysis of the complaint.
Reading the article alleged to be libelous, and viewing it [1,2] in the light most favorable to plaintiff's contention, produce but mental confusion as to the name of the accused. Taking the entire statement “as a stranger might look at it without the aid of the knowledge possessed by the parties concerned” can leave no doubt but that the accused who admitted the theft is George Shaffroth and not Fred.
It is well-settled law that the words used in the alleged libelous article must be susceptible of but one meaning to constitute libel per se, and that the libelous matter may not be segregated from other parts and construed alone. (Paxton v. Woodward, 31 Mont. 195, 107 Am. St. Rep. 416, 3 Ann. Cas. 546, 78 Pac. 215; Brown v. Independent Pub. Co., 48 Mont. 374, 138 Pac. 258.)
The latter case is determinative of the question involved here. The complaint does not state facts sufficient to constitute a cause of action.
For the reasons herein contained, we recommend that the judgment appealed from be affirmed.
Per Curiam : For the reasons given in the foregoing opinion, the judgment appealed from is affirmed.

Affirmed.